DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of SEQ ID NO: 5 in the reply filed on 04/01/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 4 and 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 2, 3, 5, and 6 and SEQ ID NO: 5 are under consideration in this Office Action.



Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over 
Accession P10253 (01-JUL-1989; PTO 892) in view of Accession ADW03134 (24-MAR-2005; PTO 892), US20070142623 (06/21/2007; PTO 892), US20140193390 (07/10/2014; PTO 892).
Accession P10253 teaches the human alpha-glucosidase comprising an amino acid sequence that is 100% identical to SEQ ID NO: 5 (see attached alignment).  The teachings of the reference differ from the claims in that the reference does not teach a chimeric acid-alpha glucosidase (GAA) polypeptide comprising a signal peptide moiety and a functional GAA moiety.

Accession ADW03134 teaches a signal peptide comprising an amino acid sequence that is 100% identical to SEQ ID NO: 2 (see attached alignment).

US20070142623 teaches method of producing a target protein, which method comprises expressing said protein in a host cell which contains a nucleic acid molecule which encodes a chimeric protein, said chimeric protein comprising a signal peptide from a non-mammalian bulk-secreted protein and said target protein; nucleic acids, vectors, host cells and kits for carrying out the method. US20070142623 teaches a signal peptide comprising the amino acid sequence of SEQ ID NO: 18 that is 100% identical to SEQ ID NO: 2 of the instant application.  See entire publication and claims especially claims 1-15.

US20140193390 teaches compositions comprising high concentrations of acid alpha-glucosidase in combination with an active site-specific chaperone for the acid alpha-glucosidase.  US20140193390 teaches pharmaceutical compositions comprising acid alpha-glucosidase glucosidase and pharmaceutically acceptable carriers, and methods a pharmaceutical composition comprising the chimeric acid-alpha glucosidase polypeptide in need thereof that includes a method of administering to the subject such compositions.  See entire publication and claims especially claims 1-14 and paragraphs [0155]- [0186].

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by making a chimeric acid-alpha glucosidase (GAA) polypeptide comprising the signal peptide of Accession ADW03134 and alpha-glucosidase of Accession P10253 as taught by US20070142623.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a pharmaceutical composition comprising the chimeric acid-alpha glucosidase polypeptide and pharmaceutically acceptable carrier as taught by US20140193390.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a pharmaceutical composition comprising the chimeric acid-alpha glucosidase polypeptide that can be used for treating Pompe disease in a subject.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making chimeric enzymes are known in the art as shown by the above reference teachings especially the teachings of US20070142623. Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

6.	Claims 2, 3, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-34, 36-39, 41-44, 46-49, 53-55 and 59 of copending Application 16332379.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a chimeric acid-alpha glucosidase (GAA) polypeptide comprising a signal peptide moiety and a functional GAA moiety, wherein said signal peptide moiety is selected from the group consisting of SEQ ID NO: 2 to 4, and wherein said GAA moietycomprises SEQ ID NO: 5 or SEQ ID NO: 36.  Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


7.	Claims 2, 3, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-22 of copending Application 16332373.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a chimeric acid-alpha glucosidase (GAA) polypeptide comprising a signal peptide moiety and a functional GAA moiety, wherein said signal peptide moiety is selected from the group consisting of SEQ ID NO: 2 to 4, and wherein said GAA moietycomprises SEQ ID NO: 5 or SEQ ID NO: 36.  Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 2, 3, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13 of copending Application 17727990.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	The claims and/or specification of the copending application teach a chimeric acid-alpha glucosidase (GAA) polypeptide comprising a signal peptide moiety and a functional GAA moiety, wherein said signal peptide moiety is selected from the group consisting of SEQ ID NO: 2 to 4, and wherein said GAA moietycomprises SEQ ID NO: 5 or SEQ ID NO: 36.  Thus, the teachings anticipate the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

9.	No claim is allowed.  

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652